DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
	Applicant argues that Gohda et al. teaches “using two imaging sensors at fixed intervals.  The previous frame is from the sensor at position A and the current frame is from the sensor at position B” while “Applicant’s invention as claimed only needs one image sensor and the previous frame and the incoming frame are from the same sensor” (page 5 of remarks).
	While Examiner acknowledges that the primary embodiment of Gohda et al.’s invention relies on two imaging sensors at fixed intervals, Gohda et al. also disclose a modified embodiments in which a single sensor is used to acquire frames from both positions A and B (paragraphs 209-224 & Figs. 19-21).  Therefore, Gohda et al.’s disclosure continues to anticipate this feature of Applicant’s claimed invention.
	Applicant does not provide any additional arguments concerning the newly incorporated language regarding “a first coarse correlation and then a fine correlation.”  Regardless, an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohda et al. (US 2017/0266965 A1) in view of Sumitomo (US 2015/0010240 A1).
Regarding claim 1:
	Gohda et al. disclose a system to direct print onto print substrates, the system comprising:
	a print head (a liquid ejection head unit 210); and
	at least one tracking system (the “compound eye” detection units SEN: paragraphs 89, 212), each tracking system comprising:
		an optical image sensor (area sensor 11) arranged adjacent a print substrate (adjacent web 120: paragraph 89 & Figs. 19-21), wherein the print substrate will move in a process direction past the print head (Figs. 2, 19-21);

	control circuitry (control device 52) electrically connected to the at least one optical image sensor and the print head (Figs. 19-21), the control circuitry to generate dot clocks (“ejection timing”) to cause the print head to print onto the substrate based upon data from at least one optical image sensor identifying a position of the print substrate (paragraphs 44, 88, 220 & Fig. 14), the control circuitry to determine the position of the print substrate based upon a velocity of the print substrate found by correlating pixels from a previous frame of data (from “position A”) from the optical image sensor to pixels of a current frame of data (from “position B”) from the optical image sensor (paragraphs 72, 212).
	Gohda et al. do not expressly disclose that the correlation of pixels is done in a first coarse correlation and then a fine correlation.
	However, Sumitomo teaches a cross-correlation strategy of correlating pixels from a previous frame of data (of reference image) to pixels of a current frame of data (of base image) in a first coarse correlation and then a fine correlation (paragraphs 164-166 & Fig. 12), so as to reduce the time for operation (paragraph 156).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Gohda et al.’s control circuitry to perform a coarse-to-fine correlation strategy, as suggested by Sumitomo, so as to reduce the time for operation.
Regarding claim 2:
	Gohda et al.’s modified system comprises all the limitations of claim 1, and Gohda et al. also disclose that the system further comprises at least one illumination source (LD / light source 51) positioned to provide light to a region of the print substrate viewed by the at least one image sensor (paragraph 58 & Figs. 5, 19-21).
Regarding claim 3:
	Gohda et al.’s modified system comprises all the limitations of claim 2, and Gohda et al. also disclose that at least one of the at least one illumination sources is positioned at a glancing angle to the print substrate (Figs. 5, 19-21).
Regarding claim 7:
	Gohda et al.’s modified system comprises all the limitations of claim 1, and Gohda et al. also disclose that the at least one optical image sensor has rectangular pixels (imaging elements b), shorter in the process direction than in a cross-process direction (paragraph 223 & Fig. 21B).
Regarding claim 8:
	Gohda et al.’s modified system comprises all the limitations of claim 1, and Gohda et al. also disclose that the at least one image sensor comprises two image sensors (e.g. of SENK, SENC), each image sensor located on opposite sides of the print head (e.g. 210K) from the other image sensor (Fig. 2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohda et al. as modified by Sumitomo, as applied to claim 2 above, and further in view of Ahner et al. (US 2014/0043621 A1).
Regarding claim 4:
	Gohda et al.’s modified system comprises all the limitations of claim 2, and but does not expressly comprise an illumination sources that is positioned at a glancing angle to the print substrate and another illumination source positioned closer to the perpendicular to the print substrate.
	However, Ahner et al. disclose a system for detecting surface features of a substrate, the system comprising an optical image sensor (detector array 130), a telecentric lens (optics 120: paragraph 32), and a plurality of illumination sources (photon emitters 110A-B), wherein the system is able to differentiate and characterize surface features by providing one 
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a plurality of illumination sources, as taught by Ahner et al., into Gohda et al.’s modified system, so as to enable the characterization of different surface features of the web.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohda et al. as modified by Sumitomo, as applied to claim 2 above, and further in view of Kurane (US 2016/0325566 A1).
Regarding claim 5:
	Gohda et al.’s modified system comprises all the limitations of claim 2, and but does not expressly comprise at least one illumination source that is strobed.
	However, Kurane et al. discloses a system to direct print onto print substrate that is able to increase control precision caused by shifts in detection timing between print substrate imaging and roller detection (paragraph 8) by strobing an illumination source (light emitting unit 43) for an optical sensor (imaging element 47) in synchronization with rotation amount detection timing (paragraphs 136, 141).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the strobing controls taught by Kurane et al., into Gohda et al.’s modified system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohda et al. as modified by Sumitomo, as applied to claim 1, and further in view of Burke et al. (US 2009/0213166 A1).
Regarding claim 6:
	Gohda et al.’s modified system comprises all the limitations of claim 1, and Gohda et al. also disclose that the at least one telecentric lens includes an aperture (121: Figs. 20-21).
	Gohda et al.’s modified system does not expressly comprise an aperture that is shorter in the process direction than in a cross-process direction.
	However, Burke et al. disclose a printing system comprising an optical image sensor (photosensor 212), and a lens (215) arranged between a print substrate and the image sensor (Fig. 5), wherein the lens includes an aperture (214) that is shorter in a process direction than in a cross-process direction so as to enhance the signal-to-noise ratio for the sensed patterns (paragraph 40 & Figs. 5, 7).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to shape the aperture in Gohda et al.’s modified system to be shorter in a process direction than in a cross-process direction, as suggested by Burke et al.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853